Title: To George Washington from William Greene, 2 May 1782
From: Greene, William
To: Washington, George


                        
                            Sir.
                            Newport May. 2d 1782
                        
                        I this day receiv’d Your Excellencys Letter of the 27th of April and have laid the same before the General
                            Assembly now convend in this place—A Committee is appointed to take the Subject matter thereof into consideration and will
                            report to the present Session When effectual Measures will be taken for Levelling the Works around Newport Agreable to
                            Your request.
                        I must beg your Excellency to give me the earliest information of any movements of the Enemy which indicate
                            an intention of taking possession of the Island of Rhode Island. I am Sir Your Excellencys Most Obedient humbe Servt
                        
                            W. Greene
                        
                        
                            I take the liberty of inclosing a Letter to Mr Ellery and beg the Favor of Your Excellency to send it by
                                the first Oppertunity.
                            Yours of the 2d Instt I have recd & shall forward the earliest Inteligence I
                                can obtain upon the subject mentioned.
                        

                    